In an action, inter alia, to annul a marriage and for ancillary relief, the defendant appeals, as limited by his brief, from so much of an order of the Supreme Court, Westchester County (Jamieson, J.), entered August 3, 2007, as, in effect, denied that branch of his motion which was to reject so much of the report of a Judicial Hearing Officer, dated October 27, 2006, as determined that the parties participated in a valid marriage ceremony and, in effect, granted that branch of the plaintiffs cross motion which was to confirm that part of the report.
Ordered that the order is affirmed insofar as appealed from, with costs.
The defendant contends that the parties’ wedding ceremony was a “purely religious marriage” without any intended legal consequences. However, the evidence at the hearing supported the determination of the Judicial Hearing Officer (hereinafter JHO) that on February 5, 1991, the parties participated in a valid marriage ceremony which satisfied the requirements of the Domestic Relations Law (see Persad v Balram, 187 Misc 2d 711 [2001]). Accordingly, the Supreme Court properly denied that branch of the defendant’s motion which was to reject so much of the JHO’s report as made that determination, and, in effect, properly granted that branch of the plaintiffs cross motion which was to confirm that part of the report.
The defendant’s contention that the plaintiff is not entitled to equitable distribution is not properly before this Court (see Smith v Lynch, 50 AD3d 881, 883 [2008]; Tenore v Tenore, 45 AD3d 571, 572 [2007]; Katz v Katz, 68 AD2d 536, 542-543 [1979]). Spolzino, J.P., Florio, Miller and Leventhal, JJ., concur.